 

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

 

NOV 18 2019
CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT Oy LIFORNIA
DEPUTY CLERK
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CASE NO. 1:19-MJ-00217-SAB
Plaintiff, .
V. -ORDER UNSEALING COMPLAINT
ASHLEY HULLON,
Defendants.
The United States having applied to this Court for a complaint and arrest warrant in the above-

captioned proceedings and having applied for the complaint and warrant to remain under seal in order to
prevent the destruction of evidence and flight of the targets of the investigation, and the defendant now
having been arrested such that sealing is no longer required,

IT IS ORDERED that the complaint and arrested warrant filed in the above-entitled matter shall

be unsealed.

ac,

Dated: November 18, 2019 as

 

“ HONORABLE S@ANEEY A. BOONE
| USMAGISTRATE JUDGE

Order Sealing Complaint and Arrest Warrant

 
